El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
*413El 2 de abril de 1919, Antonio Soler, como apoderado de Adolfo Andrea y de su esposa Casimira Catalá, hipotecó una finca perteneciente a sus poderdantes para responder de una deuda que éstos tenían contraída con José Nin Fon-tanillas. Presentada la escritura de hipoteca para su ins-cripción en el Registro de la Propiedad de San Germán, el registrador se negó a ello porque los poderes conferidos a Soler “no contienen facultades expresas para gravar bienes de la sociedad de gananciales a la cual pertenece la finca hipotecada. ’ ’
El poder otorgado por doña Casimira Catalá que lo fué en Barcelona, España, en 1910, contiene la siguiente cláu-sula: “Que da poder cumplido, amplio, especial y tan bas-tante cual en derecho se requiere y sea menester a su ma-rido don Adolfo Anclreu y Ferrer y a don Antonio Soler y Aymat, vecinos el primero de esta ciudad y el segundo de Maricao (Puerto Rico), juntos y separadamente, para que respecto a los bienes que su dicho marido posee en la Isla de Puerto Rico, pueda él mismo o el otro mandatario consignar el expreso consentimiento de la señora mandante en todas las operaciones que aquél efectúe de ventas, hipo-tecas, cancelaciones y demás actos y contratos en que para su otorgación precise tal consentimiento de la comparecien-te.” Y el poder otorgado por don Adolfo Andreu, que lo fué en Maricao, P. R., también en 1910, confiere al apode-rado facultades amplísimas con respecto “a sus actuales bie-nes o a los que adquiera en lo sucesivo.”
El artículo 159 del Código Civil dispone que los bienes inmuebles de la sociedad conyugal no podrán ser enajenados o gravados sino mediante el consentimiento expreso de am-bos cónyuges. Y el 1615 del propio cuerpo legal prescribe que para hipotecar se necesita mandato expreso.
En este caso existe mandato expreso para hipotecar, pero tal mandato no se refiere expresamente a los bienes de la sociedad de gananciales constituida por los esposos Andreu-Catalá, a los cuales pertenece la finca hipotecada.
*414El poder otorgado por la esposa es confuso. Segura-mente fué su intención abarcar los bienes pertenecientes a la sociedad de gananciales, pero tal intención debió haberse traducido en expresiones directas, claras y precisas como la ley requiere.
Ya hemos visto que el poder del esposo se refiere a “sus actuales bienes o a los que adquiera en lo sucesivo.” Esas frases no comprenden expresamente los bienes de la socie-dad de gananciales. Así lo decidió esta Corte Suprema en el caso Vidal v. El Registrador de la Propiedad, 12 D. P. R. 168, en el que se estableció la siguiente doctrina: “Au-torizando un mandatario para vender los bienes pertenecien-tes a su mandante, o los que pudiera adquirir en lo suce-sivo, no está autorizado para vender los bienes pertenecien-tes a la sociedad conyugal de su mandante, pues para ello se necesita mandato expreso.” Esa misma doctrina se rati-ficó en el caso de López Landrón v. El Registrador, 15 D. P. R. 722; en ella se informa el caso de Pérez v. El Registrador de Caguas, 26 D. P. R. 740 y acaba de ser aplicada en el caso de Beauchamps v. El Registrador, decidido el 23 de mayo actual, (pág. 385).
Debe confirmarse la nota recurrida.

Confirmada la nota recurrida.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.